                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 5/7/2021


 ROYCE BEVEL,

                               Plaintiff,
                                                                     No. 21-CV-2689 (RA)
                          v.
                                                                            ORDER
 METROLUX MANOR CORP., SHAYA
 SEIDENFELD,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         On March 29, 2021, Plaintiff Royce Bevel brought this action alleging violations of the Fair Labor

Standards Act. On April 19, 2021, Plaintiffs filed an affidavit of service stating that Defendant Metrolux

Manor Corp. (“Metrolux”) was served on April 9, 2021.

         Although Metrolux’s answer was due on April 30, 2021, it has not appeared in this action or responded

to the complaint. Metrolux shall do so or seek an extension by May 21, 2021. If Metrolux fails to do so, and

Plaintiff intends to move for default judgment, he shall do so by June 4, 2021.

         Plaintiff shall serve a copy of this Order on Metrolux by May 14, 2021 and promptly file proof of

such service on the docket.



SO ORDERED.

Dated:      May 7, 2021
            New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge
